Citation Nr: 9921930	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on July 9, 
1997.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  The last final denial of a claim of service connection 
for a back disability was an October 1993 RO rating decision.  
The appellant was notified of that decision in March 1994.  
No appeal of that decision was perfected.

2.  No medical evidence has been presented or secured in this 
case to show that a back disability is connected or linked to 
a disease or injury incurred in service.


CONCLUSION OF LAW

The evidence received since the October 1993 rating decision 
that denied service connection for a back disability is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a back 
disability.  In an October 1993 rating decision, the Jackson, 
Mississippi, VA Regional Office denied reopening of a claim 
of service connection for a back disability.  The appellant 
was notified of the rating decision by letters dated October 
22, 1993, and March 2, 1994.  He did not file a notice of 
disagreement concerning that issue within one year of the 
March 2,1994 letter.  Therefore, the decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b), 7105 
(West 1991); 38 C.F.R. §§  3.156(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The evidence to be 
analyzed as to whether "new and material" evidence has been 
submitted is all of the evidence received since the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App 
273 (1996); Glynn v. Brown, 6 Vet. App. 523, 528 (1994).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, 9 Vet. App. at 284 (1996).

The Court has held that the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), the Court 
held that a three-step analysis is necessary.  The Board must 
first determine if there is new and material evidence to 
reopen a claim.  If there is such evidence, the claim is 
reopened and the Board must then determine if the claim is 
well grounded, based upon all the evidence of record.  If the 
Board finds, in such circumstances, that the claim is well 
grounded, the Board must then review the claim on its merits 
and consider all of the evidence, both old and new.  See 
Evans, 9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As indicated above, the appellant's claim of service 
connection for hearing loss was previously denied by the RO 
in an October 1993 rating decision.  He did not appeal this 
decision and it became final.  At that time, the RO reviewed 
the report of VA treatment records dated between December 
1992 and January 1993.  The RO concluded that the evidence 
was not material because it failed to relate the appellant's 
current back disability to his back injury in service.

By a September 1991 rating decision, the RO had previously 
denied the appellant's request to reopen his claim of service 
connection for a back disability.  At that time, the RO 
reviewed service medical records for hospitalization in March 
1969.  The RO concluded that the evidence was not material 
because it discussed only treatment for an upper respiratory 
infection.

In August 1990 the Board had denied the appellant's claim of 
service connection for a chronic back disorder.  At that 
time, the Board reviewed the appellant's service medical 
records, including his February 1968 induction examination 
report and his March 1971 separation examination report, and 
private medical records of a February 1989 hospitalization at 
Foothill Presbyterian Hospital in Glendora, California.  The 
Board noted that postservice clinical evidence of a back 
disorder was not shown prior to February 1989 and that that 
disability was not shown to be reasonably related to the 
appellant's inservice complaints of back pain.  Because the 
record contained no clinical evidence showing a chronic back 
disorder in the years immediately following service, the 
Board found that any inservice back injury was acute and 
transitory in nature and was unrelated to any current 
disability.

The additional evidence received since the October 1993 
rating decision denying reopening of a claim of service 
connection for a back disability includes the appellant's 
testimony at the July 1997 hearing, the statements by the 
appellant's spouse and parents, and a letter from James 
Gustin, D.C.

In the September 1989 statement, Dr. Gustin stated that he 
had treated the appellant for complaints of low back pain.  
The appellant reported that he had injured his low back in 
service while attempting to carry two people on his back.  He 
added that as a result of the injury he had experienced 
immediate back pain that had lasted for one month.  He stated 
that since that time he had experienced intermittent episodes 
of low back pain.

Dr. Gustin noted that the appellant had suffered his latest 
episode of back pain in February 1989 and had been examined 
by a neurosurgeon.  A computed tomography [CT] scan had 
revealed findings consistent with chronic etiology.

Dr. Gustin opined that there was a reasonable probability 
that the appellant's low back condition had been sustained 
many years previously.  He stated that his conclusion was 
substantiated by the CT report, which described degenerative 
changes, facet arthropathy, and an old right-sided L5 disk 
herniation with calcification of the annulus fibers and large 
osteophyte formation.  He explained that these findings were 
usually the result of or sequelae to an old or chronic 
injury.

At the July 1997 hearing, the appellant testified that he had 
injured his back in service, when he and three other soldiers 
had lifted an automobile.  He stated that he had reinjured 
his back in approximately February 1969 when he fell while 
carrying another soldier on his back.  He stated that as a 
result of that injury he had developed a shooting pain from 
his back down to his lower legs.  He added that the pain had 
been accompanied by muscle spasms.  He recalled that he had 
injured his back a third time when he fell while carrying two 
other soldiers on his back in approximately July 1969.  He 
stated that as a result of that injury he had had pain in 
both legs and in his lower back.  He said that his fourth 
injury in service occurred in Thailand when he fell down a 
flight of stairs.  He stated that as a result of these 
injuries he had experienced stiffness in his back and had had 
difficulty moving.

He recalled that he was placed on light duty several times 
because of back pain.  He added that he did not always seek 
medical attention for his back pain.  He stated that he had 
had to move carefully in order to avoid aggravating the pain.  
He recalled that he had been unable to dance.

He stated that at his separation examination he reported his 
complaints of back pain.  He added that he was not examined 
by a physician.

He stated that after service he continued to have problems 
with his back, including low back pain and problems with 
walking.  He stated that "shortly" after service he was 
treated by Dr. Walter Kelly in Lenwood, California.  He 
stated that he did not know how to locate Dr. Kelly.  He 
stated that in approximately 1976 he sought treatment at a VA 
Hospital.

He stated that the current symptoms of his back disability 
are the same as the symptoms he experienced since service.  
He stated that the symptoms had increased in severity.

He stated that a neurosurgeon had told him that the injuries 
he suffered in 1969 were the cause of his current back 
disability.

In a September 1997 statement, the appellant parents stated 
that the appellant injured his back several times during 
service.  They recalled him complaining of back pain and 
taking medication for back pain.  They stated that he 
continued to complain of back pain when he was discharged 
from service.  They added that his symptoms had worsened 
since service.

In a September 1997 statement, the appellant's spouse stated 
that she had known the appellant since July 1970 and that 
they had been married for twenty-six years.  She stated that 
he has complained of back problems the entire time that she 
has known him.  She recalled that he had explained to her 
that he had suffered several back injuries while in service.

To the extent that the statements by Dr. Gustin, the 
appellant, the appellant's spouse, and the appellant's 
parents were not previously of record, they might be 
considered new.  However, Dr. Gustin merely states that the 
appellant's current back disability was "sustained many 
years previously."  This statement is cumulative of the 
February 1989 medical records from Foothill Presbyterian 
Hospital, which note that a CT scan of the appellant's lower 
back revealed an old right-sided disk herniation.  Dr. Gustin 
statement merely corroborates the previously reported 
existence of an old injury, a fact that was known to the RO 
in October 1993 and by the Board in August 1990.  Indeed, the 
February 1989 CT scan was cited by Dr. Gustin in his letter 
as the basis for his opinion.

Likewise, the appellant's testimony that he suffered injuries 
to his back in service is cumulative of the appellant's 
service medical records, which show that he was treated for 
injuries to his back.  These records were considered by the 
RO in October 1993 and by the Board in August 1990.

The statements by the appellant, his spouse, and his parents 
that he had complained of back pain after separation from 
service are also cumulative of evidence which has been 
considered previously.  In the appellant's December 1989 
substantive appeal, the appellant asserted that he had 
experienced back pain continuously since service.  The 
additional statements merely corroborate this previously 
known statement.

Even if this evidence was considered new, it would have to be 
probative, and none of the above-cited records constitutes 
competent evidence showing that the appellant's current back 
disability is connected or linked to a disease or injury 
incurred in service, or is secondary to a service-connected 
disability.

To the extent that the appellant, his spouse, and his parents 
contend that the appellant's current back disability was 
incurred or aggravated during his military service or within 
one year after service or developed secondary to any service-
connected disability, for purposes of showing entitlement to 
service connection, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claim on 
appeal and, therefore, are not deemed to be material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu, 2 Vet. App. 492, lay testimony attempting to 
diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also Moray, 5 Vet. App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a back disability.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a back disability not having been 
submitted, the claim is not reopened, and the appeal is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

